DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 5-7, 16 have been amended.
Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  The closest art cited by the examiner is Swierk et al. (US Pat. 9,529,602 B1) [hereafter Swierk].  Swierk teaches executing a built-in remediation scripts to help diagnose and remediate a device.  Swierk nor any other prior arts cited by the examiner, however, do not teach a service manager configured to be invoked by a help application based on a user being authenticated and execute a local diagnostics package for a problem in a context of the diagnostic system.
	As per claim 8, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  The closest art cited by the examiner is Swierk.  Swierk teaches executing a built-in remediation scripts to help diagnose and remediate a device.  Swierk nor any other prior arts cited by the examiner, however, do 
	As per claim 16, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  The closest art cited by the examiner is Swierk.  Swierk teaches executing a built-in remediation scripts to help diagnose and remediate a device.  Swierk nor any other prior arts cited by the examiner, however, do not teach “receiving a request, via an operating system executed by a computing system, from a user to execute a help application at the computing system” and “executing automatically, and prior to any user input being received by the help application, a local diagnostics package as a background process of the operating system by the help application for the diagnostics session responsive to said initiating, the local diagnostics package configured to detect a set of predetermined types of problems with the computing system”.
	Claims 2-7, 9-15, 17-20 depend either directly or indirectly on claim 1, 8 or 16 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2009/0,106,603 A1 discloses a computing device capable of running a diagnostic procedure by a background process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        May 8, 2021